Citation Nr: 1613364	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-46 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to December 1972.  He had subsequent service in the United States Army Reserve and Army National Guard and retired after more than 28 years of honorable service.

This case was previously before the Board of Veterans' Appeals (Board) in July 2013, when it was remanded for further development.  Following the requested development, the Department of Veterans Affairs (VA) Appeals Management Center confirmed and continued the denial of entitlement to service connection for a bilateral foot disability.  Thereafter, the case was returned to the Board for further appellate action.

In March 2013, the Veteran had a hearing before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.


FINDINGS OF FACT

1.  Pes planus was noted on the entrance examination, and the preponderance of the evidence is against a finding that it increased in severity during his service; clear and unmistakable evidence shows that the disability was not aggravated during service.  

2.  A bilateral foot disability, diagnosed variously as bunions, sesamoiditis, hallux valgus, plantar fasciitis, hammer toes, sinus tarsi syndrome, calcaneal spurs, and osteoarthritis was first manifested many years after the Veteran's separation from active duty, and the preponderance of the evidence is against a finding that those disabilities are related to service.  




CONCLUSION OF LAW

A bilateral foot disability is not the result of disease or injury incurred in or aggravated by service, nor may osteoarthritis of the feet be presumed to have been so incurred; and preexisting pes planus was clearly and unmistakably not aggravated during service.  38 U.S.C.A. § 1101, 1110, 1111, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.6, 3.159, 3.303, 3.306(a), 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, the VA must notify the claimant and his representative of any information, medical evidence, or lay evidence not previously provided to the VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If the VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a letter dated in June 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking the agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, the VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2009 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The VA has obtained an examination with respect to the claim May 2007.  Thus, the Board finds that the VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill the VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

During the hearing before the undersigned Veterans Law Judge, the Veteran testified that he had a bilateral foot disability which was the result of an injury sustained when he fell from a fire truck in service.  When he filed the claim for service connection, he also contended that it was the result of an injury sustained while running in service.  Therefore, he maintained that service connection for a bilateral foot disability was warranted.  However, after carefully considering the claim, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Active service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 C.F.R. § 3.6(a) (2006). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

When a claim is based on aggravation of a preexisting disorder during ACDUTRA, the claimant must show both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the ACDUTRA.  Thus, there must be affirmative evidence of actual causation of the worsening of the disorder during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); 38 U.S.C.A. § 101(24)(B) (West 2014).  

For certain disabilities, such as arthritis, service connection may be presumed when the disability is shown to a degree of 10 percent or more within one year of the separation from active service.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In addition to the foregoing, the applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2015).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) A layperson is competent to identify the medical condition, such as when the condition is simple, for example a broken leg, and not, for example, a form of cancer); (2) The layperson is reporting a contemporaneous medical diagnosis, or; (3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Veteran is competent to give testimony about what he experienced during and since service.  For example, he is competent to report that he first experienced bilateral foot pain after falling from a fire truck in service and that his foot pain has been present since that time.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing that pain.  The question of an etiologic relationship between an injury and the development of a chronic, residual disorder involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  His lay assertions have been investigated by competent medical examination and found not supportable.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner does not explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Contemporaneous evidence has greater probative weight than a later history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30 (1993).

The report of the Veteran's May 1968 service entrance examination shows that he had moderate, asymptomatic, pes planus.  The evidence shows that in service in 1969, the Veteran fell from a fire truck and injured his back.  However, there is no evidence that he sustained a foot injury at that time.  Even if his feet did hurt in that incident, there were no subsequent complaints or clinical findings of a chronic, identifiable foot disability of any kind.  Specifically, there were no findings of any increase in the underlying pathology associated with his pre-service pes planus.  During the August 1972 service separation examination, he responded "No", when asked if he then had or had ever had, foot trouble.  On examination, his feet were found to be normal.  

During the March 2013 hearing before the undersigned Veterans Law Judge, the Veteran stated that his foot problems became noticeable in approximately 1973 or 1974.  However, that testimony is not substantiated by his service medical records, which show that he had no complaints on separation and that his feet were found to be normal at that time.  During a April 1973 National Guard entrance examination, the examining physician noted that the Veteran had occasional back pain, possibly related to a 1969 injury when he fell of a fire truck and landed on his feet.  However, there were no reports that the injury had resulted in any type of chronic, identifiable foot disability, including any increase in pre-service pes planus.  On examination his feet were found to be normal; and periodic examinations in July 1977 and December 1984, confirmed that finding.  During the latter two examinations, he had responded "No," when asked if he then had or had ever had, foot trouble.  

During a physical examination in April 1989, the Veteran responded, "Yes," when asked if he then had, or had ever had foot trouble.  The examining physician stated that the inner aspect of the Veteran's right ankle was painful at times, but the physician did not report the presence of a foot disability.  Rather, the examiner found the Veteran's feet to be normal.  

During a physical examination in June 1993, the Veteran again responded, "Yes," when asked if he then had, or had ever had, foot trouble.  The examiner noted that the Veteran complained of pain in the ball of his right foot in the area of the metatarsal head of the big toe.  It had reportedly been evaluated at Lovelace Hospital.  On examination, the Veteran had pes planus and a prominent distal first metatarsal head on the right foot.  

In letters from the Rio Grande Foot Clinic, dated in December 1993 and February 1995, it was noted that the Veteran had been treated since August 1993 for a bunion deformity and sesamoiditis.  

Service medical records, dated in April 1995, show that the Veteran had significant foot deformities and was assigned a provisional diagnosis of bunions.  He had been granted a temporary profile against running and presented documents from a local medical doctor for consideration of a permanent profile.  

In August 1995, the National Guard granted the Veteran a permanent profile against running.  The associated medical condition was bunion deformity and sesamoiditis.  

During a periodic examination in September 1995, it was noted that the Veteran had slight pes planus.  He was to be evaluated for a profile based on his right foot and prior history of dislocation.  

From February 2000 to February 2003, the Veteran was treated by C.A.C., D.P.M., for bilateral plantar fasciitis and heel spurs.  

In March 2012, imaging studies of the Veteran's feet were performed at Las Cruces Radiology Associates, Inc.  They revealed mild degenerative changes suggestive of osteoarthritis and calcaneal spurring possibly representing the presence of plantar fasciitis.  

In June 2012, VA X-rays revealed bilateral pes planus, bilateral plantar calcaneal spurs, and right hallux valgus with bunion formation.

In May 2013, the Veteran was treated by VA for hallux valgus, pes planus, bilateral calcaneal spurs, hammer toes, and sinus tarsi subtalar joint arthrosis.

The evidence shows that pes planus was noted on the entrance examination.  Therefore, the Veteran is not presumed sound as to that disability.  The Board finds that although the Veteran entered service with pes planus, there were no findings that it underwent any increase in the underlying pathology during active service.  The separation examination from active service found his feet normal and he had not complaints.  While the Veteran contends that the issuance of a permanent profile against running is evidence of an increase in pathology, the permanent profile was granted due to problems caused by bunions and sesamoiditis, not pes planus.  Moreover, there is no evidence that the Veteran's pes planus underwent an increase during active duty, as his feet were found to be normal at the time of his separation examination, and the profile occurred during reserve service.  Similarly, there is no evidence that there was any increase in the underlying pathology due to an injury or disease during a period of ACDUTRA or due to an injury during a period of INACDUTRA.  In fact, during his 1968 service entrance examination, the Veteran's pes planus was considered moderate in degree, while at the time of his examination in June 1995, it was considered normal.  Those findings do not suggest an increase in the pre-service pathology.  The Board finds that those findings are clear and unmistakable evidence that the disability did not increase during service.  Absent such an increase, the Veteran does not meet the criteria for service connection on the basis of aggravation.  To that extent, the appeal is denied.  

During National Guard service in June 1993, the Veteran was found to have a prominent right distal first metatarsal head which was associated with bunions and sesamoiditis.  Although he contends that his foot disorders were the result of an injury when he fell from a fire truck in 1969 or the result of running during service physical training, the preponderance of the competent evidence is against either finding.  A chronic, identifiable foot disability, diagnosed as bunions and sesamoiditis was demonstrated approximately 24 years after the fall from the fire truck.  

The normal medical findings at the time of the Veteran's separation from active duty in 1972, and the absence of any medical records of a diagnosis or treatment for many years thereafter is probative evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354 (1991); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Forshey v. West, 12 Vet. App. 71 (1998).  In addition, none of the treating or examining health care providers have provided a nexus between either of the reported injuries and the Veteran's current foot disabilities.  

In October 2013, the Veteran was examined by the VA specifically to determine whether there was a relationship between the inservice injury and a current foot disability.  The examiner noted the Veteran's history of falling off a fire truck in service.  The examiner also noted the Veteran's report that after joining the National Guard his feet began to bother him and he was given a profile for running.  Following the examination and a review of the claims file, the diagnoses were sinus tarsi syndrome and plantar calcaneal spur, both affecting the right foot.  The examiner noted that there was no medical evidence to support the Veteran's claim that his bilateral foot condition had occurred while he was on active duty.  Therefore, the examiner opined that it was less likely than not that either disability had been incurred in or caused by the claimed inservice injury, event, or illness.  

In sum, the preponderance of the competent evidence of record is against a finding that a chronic, identifiable foot disorder, now diagnosed as bunions, sesamoiditis, hallux valgus, plantar fasciitis, hammer toes, sinus tarsi syndrome, calcaneal spurs, and osteoarthritis was first manifested in or as the result of an incident in service.  The evidence does not show that foot arthritis manifested to a compensable degree within one year following separation from service.  Therefore, the Board finds that the Veteran does not meet the criteria for service connection on a direct or presumptive basis.  Accordingly, service connection is not warranted, and the appeal will be denied.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Clear and unmistakable evidence also shows that that preexisting pes planus was not aggravated during service.  Therefore, the claim for service connection for a bilateral foot disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Service connection for a bilateral foot disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


